Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142695(47)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 142695
  v                                                                 COA: 295125
                                                                    Oakland CC: 2009-009016-AR
  ALEXANDER EDWARD KOLANEK,
             Defendant-Appellant.
  _____________________________________


         On order of the Chief Justice, the motion by the Attorney General for leave to
  participate in oral argument is considered and it is granted, limited to ten minutes of the
  time allotted to plaintiff-appellee.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 2, 2011                    _________________________________________
                                                                               Clerk